Case 1:18-cv-00369-PLM-PJG ECF No. 117 filed 08/07/20 PageID.1049 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ADE BROWN, #884273,                                )
                             Plaintiff,            )
                                                   )      No. 1:18-cv-369
-v-                                                )
                                                   )      Honorable Paul L. Maloney
UNKNOWN GREENFIELD, et al.,                        )
                     Defendants.                   )
                                                   )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Ade Brown, a prisoner under the control of the Michigan Department of

Corrections, alleges Defendants violated his civil rights. Defendants filed a motion to dismiss

(ECF No. 102) and a motion for summary judgment (ECF No. 107). The magistrate judge

issued a report and recommendation. (ECF No. 114.) Defendants filed objections. (ECF

No. 115.) Plaintiff filed a response to the objections. (ECF No. 116.)

                                    A. Standard of Review

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
Case 1:18-cv-00369-PLM-PJG ECF No. 117 filed 08/07/20 PageID.1050 Page 2 of 4



                                   A. Motion to Dismiss

       Defendants request the Court dismiss the claims against Defendant Thurlby because

he passed away. The magistrate judge recommends denying the motion. Defendants do not

object to this recommendation.

                            B. Motion for Summary Judgment

       The magistrate judge recommends the Court grant the motion for summary judgment

in part and dismiss all of the claims except for the Eighth Amendment conditions of

confinement claim arising after Plaintiff was returned to his cell. Defendants assert three

objections.

                                   1. Extrinsic Evidence

       Defendants argue the magistrate judge overlooked evidence other than the affidavits.

Defendants contend this other evidence demonstrates a lack of any genuine issue of material

fact. Defendants’ objection is overruled. After reading Defendants’ objection, the Court is

left wondering exactly how the documents demonstrate a lack of genuine issue of material

fact relevant to the remaining claim. Defendants’ objection does not specifically connect any

of the documents to one of the proposed findings of fact in the report and recommendation.

Defendants identify these as “numerous misconduct tickets,” “housing unit logbooks,” and

“medical records.” (ECF No. 115 Obj. PageID.1029.) These documents were prepared by

Defendants and contain the same statements made by Defendants in their affidavits. Plaintiff

submitted evidence disputing those statements. That the documents were created prior to

the lawsuit may make the statements contained within them more credible. The documents,




                                             2
Case 1:18-cv-00369-PLM-PJG ECF No. 117 filed 08/07/20 PageID.1051 Page 3 of 4



however, are not the equivalent of the video recording which prompted the holding in Scott

v. Harris.

                           2. Conflicting Statements by Plaintiff

       Defendants insist that Plaintiff’s inconsistent statements require dismissal of his

claims. Defendants’ objection is overruled. Again, after reading Defendants’ objection, the

Court is left wondering which inconsistent statements demonstrate a lack of genuine issue of

material fact relevant to the remaining claim.       In their motion, Defendants identify

inconsistencies concerning the presence of a nurse after Plaintiff was returned to his cell.

(ECF No. 108 Def. Br. PageID.770.) Whether a nurse visited or did not visit Plaintiff after

he was returned to his cell does not definitively resolve the remaining Eighth Amendment

claim. Defendants also point to discrepancies in Plaintiff’s statements concerning the precise

nature of the restraints (fetal or something else). (Id. PageID.772.) Whether the restraints

kept Plaintiff in a fetal pose or in some other uncomfortable position does not definitively

resolve the remaining claim. The other allegedly inconsistent statements are similarly less

than dispositive: (1) duration of the restraints, (2) extent and duration of the injury to his

wrists, and (3) when he saw a nurse following the incident.

                       3. Personal Involvement by Each Defendant

       Defendants contend the magistrate judge erred because Plaintiff did not set forth

specific facts establishing the personal involvement for each defendant.         Defendants’

objection is overruled. The magistrate judge summarized the facts on which the remaining

claim arises for each defendant. (R&R PageID.1021-22.)




                                              3
Case 1:18-cv-00369-PLM-PJG ECF No. 117 filed 08/07/20 PageID.1052 Page 4 of 4



      Accordingly, the Court ADOPTS the Report and Recommendation (ECF No. 114)

as its Opinion. Defendants’ motion to dismiss (ECF No. 102) is DENIED. Defendants’

motion for summary judgment (ECF No. 107) is GRANTED IN PART and DENIED IN

PART. IT IS SO ORDERED.

Date: August 7, 2020                                 /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                        4
